Dear Mr. Peterson:
This letter is in response to your request for an opinion from this office concerning the question of whether the county budget law applies to the fund established by § 137.750.3, RSMo Supp. 1980, and whether such funds are subject to county revenue statutes relating to budgeting, encumbrances, warrants, etc.
You have also stated that Attorney General's Opinion No. 153, dated November 7, 1980, issued to Hoffert, seems to infer that the county court need not approve the expenditures of moneys collected pursuant to Senate Bill No. 679 of the 80th General Assembly. Senate Bill No. 679 is now found in §§ 137.715 to 137.725, RSMo Supp. 1980.
It is our view that the county budget law and other laws relating to encumbrances, warrants, etc., apply to the expenditure of funds which we discussed in Opinion No. 153.
It is also our view however that the county court must follow the approved reassessment plan. The county court must budget the funds necessary to carry out the approved plan, and if such funds are not actually budgeted by the county court, they are budgeted as a matter of law. Stateex rel. Robb v. Poelker, 515 S.W.2d 577 (Mo. Banc 1974).
Very truly yours,
                                  JOHN ASHCROFT Attorney General